32 N.Y.2d 940 (1973)
The People of the State of New York ex rel. Robert Lane, Appellant,
v.
Leon J. Vincent, Superintendent, Green Haven Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted May 14, 1973.
Decided June 7, 1973.
Motion for leave to appeal denied. Relator is not entitled to a writ of habeas corpus since the relief he requests would not result in his release. However, in an appropriate proceeding, relator may seek to have the jail time he claims credited toward his sentence (see People ex rel. Fitzgerald v. Casscles, 28 N Y 2d 866).